PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GAO et al.
Application No. 17/358,405
Filed: 25 Jun 2021
For: Seismic Time-Frequency Analysis Method Based on Generalized Chirplet Transform with Time-Synchronized Extraction
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(c) filed June 25, 2021, to restore the right of priority to prior CN Application No. 202010351016.2, filed April 28, 2020.

The petition is GRANTED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which priority is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b)(1) was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

On June 25, 2021, applicant submitted the present petition, petition fee, and an acceptable statement of unintentional delay. Additionally, applicant included a proper reference to the prior-filed foreign application for which priority is claimed by application number, country and filing date in the ADS submitted on filing the application.  


	
Applicant is advised that this decision grants the petition to restore the right of priority in the above-identified subsequent application because the requirements under 37 CFR 1.55(c) and the formal requirements have been met. This should not be construed as meaning that this application is entitled to priority to the prior-filed foreign applications.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A Filing Receipt, which includes the priority claim to the prior-filed foreign application, was previously mailed on July 13, 2021, and therefore a new filing receipt does not accompany this decision.  In addition, the certified copy of CN Application No. 2020103510162 was received on August 11, 2021.

Any inquiries directly pertaining to this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Kristen Matter/
__________________
Kristen Matter
Acting Deputy Director 
Office of Petitions